Allowable Subject Matter

Claims 2-14 are allowed in light of the amendment and the election filed on 07/25/2022.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
A first robot, proximate to a second robot, the first robot configured to: broadcast a wireless message; and emit a first localization signal comprising one or more pulses of visible or infrared light; wherein: each robot, of the first and second robots, is configured to detect the one or more pulses of visible or infrared light and to determine a direction of the one or more pulses of visible or infrared light; the wireless message is broadcast simultaneous with the one or more pulses of visible or infrared light, wherein simultaneous comprises at least partially overlapping in time; each robot, of the first and second robots, is configured to receive messages on a particular frequency or frequency band; the wireless message is broadcast by the first robot on the particular frequency or frequency band; and the wireless message includes a wireless address of the first robot and an indication that the wireless message is broadcast simultaneous with the first localization signal.
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B